DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed August 25, 2021 has been entered. Claims 1-2 and 4-22 are pending. Claims 1, 4-5 and 22 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10, 12, 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Priemeier (EP 3216354 A1; Sept. 13, 2017) in view of Barac et al. (“Functional Properties of Pea (Pisum sativum, L.) Protein Isolates Modified with Chymosin”, Int. J. Mol. Sci. 2011, 12, 8372-8387; doi: 10.3390/ijms12128372; Nov. 29, 2011; made of record by applicant).
Regarding claim 1, Priemeier discloses an egg white substitute comprising a starch ([0024]), an edible gum ([0017]), and a pea protein that is in an amount between 
While Priemeier discloses the egg white substitute comprising pea protein, Priemeier is silent with respect to the pea protein being hydrolyzed pea protein, wherein the hydrolyzed pea protein comprises a hydrolyzed pea protein component and a partially hydrolyzed pea protein component.
Barac discloses hydrolyzed pea protein and further teaches that hydrolyzed pea protein has desired functional properties such as gelling, foaming and emulsifying (page 8373). 
It would have been obvious to one of ordinary skill in the art to use hydrolyzed pea protein as the pea protein source in Priemeier in order to provide the egg white substitute of Priemeier with predictable functional properties, such as gelling, foaming, and emulsifying as taught by Barac. 
With respect to the hydrolyzed pea protein comprising a first pea protein component and a second pea protein component, wherein the second pea protein component is partially hydrolyzed and the degree of hydrolysis is greater for the first pea protein component than the second, Barac discloses that plant protein hydrolysates can be classified into two groups, partially hydrolyzed (DH < 10%) and intensively hydrolyzed (DH > 10%). Barac goes on to state that hydrolysis to about DH 10% contributed to an improved solubility, emulsifying, foaming and other functional properties while intensively hydrolyzed plant proteins were characterized by poor functional properties, but good nutritive values (8373).

Further, as Barac discloses that plant protein hydrolysates can be classified into two groups, partially hydrolyzed (DH < 10%) and intensively hydrolyzed (DH > 10%), and therefore Barac teaches that the DH of the first pea protein is greater than the DH of the second partially hydrolyzed pea protein.
Regarding claim 2, as stated above, Priemeier in view of Barac disclose an egg white substitute comprising hydrolyzed pea protein that is in an amount between 30% and 58% based upon the combined weights of starch, edible gum and pea protein([0007] and [0009]), which overlaps the claimed range of 5 to 55%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 4 and 5, with respect to the difference in degree of hydrolysis between the two different hydrolyzed pea proteins, Barac teaches two different hydrolyzed pea proteins, one of which has a greater degree of hydrolysis that the other (e.g. DH >10% and DH <10%). It would have been obvious to one of ordinary skill in the 
As stated in MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, as stated above, Barac discloses that plant protein hydrolysates can be classified into two groups, partially hydrolyzed (DH < 10%) and intensively hydrolyzed (DH > 10%). Barac goes on to state that hydrolysis to about DH 10% contributed to an improved solubility, emulsifying, foaming and other functional properties while intensively hydrolyzed plant proteins were characterized by poor functional properties, but good nutritive values (8373).
As stated above with respect to claim 1, it would have been obvious for the hydrolyzed pea protein of Priemeier in view of Barac to have two different hydrolyzed pea proteins, partially hydrolyzed and fully hydrolyzed (e.g. DH >10% and DH <10%). Further, as stated above, it would have been obvious to one of ordinary skill in the art vary the hydrolysis to result in a desired degree of hydrolysis, such as fully hydrolyzed, depending on the desired function properties associated with the degree of hydrolysis 
Regarding claim 7, Priemeier further teaches that the starch is present in an amount from 28-40% ([0024]) and the edible gum is present in an amount from 0.1-2.4% ([0017]), while the instant claims require a weight ratio from 2:1 to 1:2.
Priemeier fails to specifically teach the same amount of starch and edible gum as claimed, however, it is well within the ordinary skill in the art to vary the amount of each component depending on the desired properties of the composition. Priemeier discloses that the edible gum provides good water binding capacity ([0017]) and the starch acts as a thickener ([0024]) and therefore it is well within the ordinary skill to vary the amount of each to result in a composition having desired thickness and water binding ability. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, Priemeier discloses that the starch component is rice and does not discloses that the rice starch is modified in any way ([0024]). Therefore, Priemeier is considered to teach the starch being 100% native rice starch. 
Regarding claim 10, Priemeier discloses that the edible gum is xanthan gum ([0017]).
Regarding claim 12, Priemeier further teaches that the composition comprises an acidifier ([0021]).
Regarding claim 15, the egg white substitute of Priemeier additionally comprises salt (i.e. sodium chloride) in an amount from 0.1 to 2.5 wt% ([0023]), thus overlapping the claimed range of 2 to 5 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 16, Priemeier teaches that the egg white composition can be in the form of a dry powder ([0011]).
Regarding claim 17, Priemeier also teaches that the egg white composition can be in the form of a liquid comprising the composition of claim 1 plus water ([0014]).
Regarding claims 18-19, as stated above, Priemeier teaches that the egg white composition can be in the form of a dry powder for forming into a food product ([0011]), wherein the dry powder comprises the composition of claim 1 plus a flavoring agent (e.g. maltodextrin) ([0019]).
Regarding claim 22, as stated above, Priemeier discloses that the egg white substitute comprising the composition of claim 1 plus a flavoring agent (e.g. maltodextrin) ([0011] and [0019]) and can further be mixed with water to form into a food product ([0019]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Priemeier (EP 3216354 A1; Sept. 13, 2017) and Barac et al. (“Functional Properties of Pea (Pisum sativum, L.) Protein Isolates Modified with Chymosin”, Int. J. Mol. Sci. 2011, 12, 8372-8387; doi: 10.3390/ijms12128372; Nov. 29, 2011; made of record by applicant) as applied to claim 1 above, and further in view of Cavroy (US 2003/0008051 A1; Jan. 9, 2003).
Regarding claim 9, Priemeier discloses the composition comprising starch as described above, but fails to teach that the starch comprises pea starch.
Cavroy discloses a composition for replacing part of whole liquid eggs, wherein the composition comprises pea flour (e.g. pea starch) ([0030]-[0032]). 
As it is well known in the art for egg substitutes to comprise pea starch, it would have been obvious to have the starch component of Priemeier comprise pea starch as taught by Cavroy. Both Priemeier and Cavroy are directed towards egg substitutes and therefore using pea starch in Priemeier would yield the predictably result of providing a suitable starch component that is known to replace eggs. 


Claims 11, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Priemeier (EP 3216354 A1; Sept. 13, 2017) and Barac et al. (“Functional Properties of Pea (Pisum sativum, L.) Protein Isolates Modified with Chymosin”, Int. J. Mol. Sci. 2011, 12, 8372-8387; doi: 10.3390/ijms12128372; Nov. 29, 2011; made of record by applicant) as applied to claims 1 and 12 above, and further in view of Baker et al. (US 2002/0061359 A1; May 23, 2002).
Regarding claim 11, Priemeier discloses the composition comprising xanthan gum as described above, but fails to further teach the edible gum comprising a mixture of two or more gums.

As both Baker and Priemeier are directed towards compositions for replacing egg whites, it would have been obvious for the edible gum of Priemeier to further include locust bean gum and/or guar gum as taught by Baker. Baker discloses that the gums act as stabilizers and enhance smoothness while decreasing high moisture content ([0063]). Therefore, it would have been obvious for the edible gum of Priemeier to additionally include at least one of the gums as taught by Baker as Baker shows that it is a known stabilizer for egg white substitute compositions to yield the predictable result of stabilizing, enhancing smoothness and decreasing high moisture content. 
Regarding claims 13-14, as stated above, Priemeier discloses the use of an acidifier ([0021]). Priemeier further teaches that the acidifier regulates the acidity of the composition ([0022]), but it silent with respect to one of the claimed acidifiers.
Baker also discloses an egg white substitute composition that includes an acidifier that can be cream of tartar ([0043]). Baker discloses that the pH of the composition is adjusted to a desired value with the addition of cream of tartar, wherein the desired pH ranges from about 5 to about 8 ([0043]).
It would have been obvious to use cream of tartar as the acidifier in Priemeier. This is a simple substitution of one known acidifier for another to yield the predictable result of regulating the pH of the composition. 
It further would have been obvious to add the acidifier in an amount sufficient to keep the pH of the composition between about 5 to about 8 as taught by Baker as 
Regarding claim 20, Baker further teaches that the egg with substitute can be combined with water and whipped to make a meringue, wherein the mix comprises sugar and the egg white substitute composition ([0002], [0012], [0015], [0060], and [0061]).
Therefore, as Priemeier and Baker are directed towards egg white compositions and Baker discloses that they can be used to make a meringue, the composition of Priemeier would be capable of also making a meringue. It would have bene obvious to combine the dry powder of Priemeier with sugar and water and further whip the mixture to make a meringue as taught by Baker. 
Regarding claim 21, Baker further teaches that the composition can include flavoring agents such as vanilla ([0062]) and therefore it would have been obvious to add vanilla to the dry powder mix of Priemeier in order to impart a flavor to the composition of Priemeier.

Response to Arguments
Applicant’s amendments have overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 

This is not found persuasive. The examiner recognizes that Priemeier fails to teach hydrolyzed pea protein and relies upon Barac for such teaching. Barac teaches hydrolyzed pea protein and further teaches that hydrolyzed pea protein has desired functional properties such as gelling, foaming and emulsifying (page 8373). Barac discloses that plant protein hydrolysates can be classified into two groups, partially hydrolyzed (DH < 10%) and intensively hydrolyzed (DH > 10%). Barac goes on to state that hydrolysis to about DH 10% contributed to an improved solubility, emulsifying, foaming and other functional properties while intensively hydrolyzed plant proteins were characterized by poor functional properties, but good nutritive values (8373).
Therefore, Barac clearly teaches that it is known in the art for hydrolysis of plant protein to result in two different groups which have varying degrees of hydrolysis. Barac further teaches how the degrees of hydrolysis affect the properties of the plant protein. 
It would have been obvious to one of ordinary skill in the art to have at least some of the hydrolyzed pea protein comprise both hydrolyzed and partially hydrolyzed pea protein so as to provide the egg white substitute with improved solubility, emulsifying, foaming and other functional properties due to the presence of a partially hydrolyzed pea protein and good nutritive values due to the presence of hydrolyzed pea protein as taught by Barac. 
The examiner acknowledges that Barac fails to specifically teach combining two different pea proteins having different degrees of hydrolysis, however, based upon what 
Applicant has not recited any amounts of the specific pea protein components and therefore as Barac teaches why one of ordinary skill in the art would want to include both, to balance the functional properties with nutritional properties, this argument is not found convincing. 
Applicant further argues on page 8 that Barac teaches away from using a combination of a first pea protein and a second pea protein as Barac teaches that intensibely hydrolyzed plant proteins were characterized by poor functional properties, but good nutritive values. 
This is not found persuasive as this recitation is Barac does not constitute a teaching away. As stated above, Barac recognizes the advantages of intensively hydrolyzed pea protein (e.g. good nutritive values) and partially hydropyzed pea protein (DH 10% contributed to an improved solubility, emulsifying, foaming and other functional properties while intensively hydrolyzed plant proteins were characterized by poor functional properties, but good nutritive values (8373)). Barac also recognizes the disadvantages associated with different degrees of hydrolysis.
Again, the claims do not recite any specific amounts of each protein component. Therefore, one of ordinary skill in the art would have been motivated to balance the functional properties of the partially hydrolyzed pea protein with nutritional properties of the fully hydrolyzed pea protein and include both hydrolyzed and partially hydrolyzed pea protein in the composition.
Applicant’s arguments on pages 10-12 with respect to the 103 rejections over dependent claims is not found persuasive for the same reasons as stated above. Applicant has not presented any substantial arguments with respect to the rejections over the dependent claims and the additional prior art used.
For the reasons stated above, applicant’s arguments are not found convincing and the 103 rejections are maintained.  


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791